FIFTH DIVISION
                          MCFADDEN, C. J.,
       RICKMAN, P. J., and SENIOR APPELLATE JUDGE PHIPPS.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                     June 28, 2021



In the Court of Appeals of Georgia
 A21A0387. ELLIOTT et al. v. SAVANNAH INTERNATIONAL
     MOTORS, INC.

      PHIPPS, Senior Appellate Judge.

      Christopher C. Elliott, James M. Turner, Elliott & Turner Motor Company,

LLC (“ETMC”), and Premier International Motors, LLC d/b/a Savannah Mitsubishi

(“PIM”) (collectively the “Appellants”) appeal from a judgment entered against them

in a case arising from ETMC’s attempt to purchase the stock of Savannah

International Motors, Inc. (“SIM”), which operates a Volvo dealership, from Ralph

Tolman. On appeal, the Appellants contend that the trial court erred by consolidating

two cases without their consent, failing to set off $400,000 in earnest money that was

owed to Elliott and Turner, and granting SIM’s motion for summary judgment as to

PIM’s counterclaim against SIM. Appellants also assert there was no evidence to
support the jury’s finding that Elliott, Turner, and PIM each owed $441,106 to SIM

for money had and received and the jury was not authorized to award attorney fees

without an award of general damages. For the reasons that follow, we affirm in part

and reverse in part.

      1. The Appellants contend that the trial court erred when it consolidated two

cases without their consent as required under OCGA § 9-11-42 (a). We agree.

      The record shows that in June 2017, ETMC filed a lawsuit against SIM and

Tolman, which was assigned case number CV17-0630-BA. In August 2017, SIM

filed a lawsuit against Elliott, Turner, ETMC, and PIM, which was assigned case

number CV17-0805-BA. On January 17, 2019, the parties filed a joint motion to

consolidate the two cases and attached a proposed order “setting forth the

realignments required by the consolidation.” The proposed order stated that all parties

“consented to the consolidation and the realignment of the parties set forth in the

amended style of this order.” The style of the proposed order listed ETMC as

plaintiff; SIM and Tolman as defendants; and Elliott, Turner, ETMC, PIM, and

Charles Teel as defendants-in-counterclaim.

      On January 24, 2019, the parties filed a joint motion to amend the style of the

cases which were proposed for consolidation in the January 17, 2019 joint motion.

                                          2
The January 24, 2019 joint motion stated that it had come to the parties’ attention that

PIM had been incorrectly identified as an “Inc.” rather than an “LLC” in the January

17, 2019 joint motion and proposed order, and the motion to amend attached a revised

proposed order. The revised proposed order again stated that all parties “consented

to the consolidation and the realignment of the parties set forth in the amended style

of this order.” The style of the revised proposed order again listed ETMC as plaintiff;

SIM and Tolman as defendants; and Elliott, Turner, ETMC, PIM, and Teel as

defendants-in-counterclaim.

      On March 7, 2019, Elliott, Turner, and ETMC filed a motion to determine the

real party in interest to assert fraud claims currently asserted alternatively by ETMC

and by defendants-in-counterclaim Elliott and Turner and, if necessary, realign the

parties so that Elliott and Turner appeared as plaintiffs with ETMC. The style of this

motion listed ETMC as plaintiff; SIM and Tolman as defendants; and Elliott, Turner,

ETMC, PIM, and Teel as defendants-in-counterclaim. On March 8, 2019, SIM and

Tolman responded and proposed a style of the case that listed SIM as plaintiff; Elliott,

Turner, ETMC, PIM, and Teel as defendants; and Tolman as defendant-in-

counterclaim.



                                           3
      On March 8, 2019, the trial court entered a consent order consolidating case

number CV17-0630-BA with case number CV17-0805-BA. The consent order

appears to be the proposed order that was attached to the January 17, 2019 joint

motion, which, as noted above, shows ETMC as plaintiff; SIM and Tolman as

defendants; and Elliott, Turner, ETMC, PIM, and Teel as defendants-in-counterclaim.

      On March 12, 2019, SIM and Tolman filed a motion to vacate the March 8,

2019 order, raising issues regarding the style of the case and alignment of the parties.

On March 13, 2019, the Appellants filed a brief in opposition to SIM and Tolman’s

motion to vacate, arguing that the style of the case should not be changed.

      On March 27, 2019, the trial court ruled on both SIM and Tolman’s motion to

vacate the March 8, 2019 order and Elliott, Turner, and ETMC’s motion to determine

the real party in interest. The trial court vacated the March 8, 2019 order, again

consolidated the cases, and ordered that the style of the consolidated case show SIM

as plaintiff; Elliott, Turner, ETMC, PIM, and Teel as defendants; and Tolman as

defendant-in-counterclaim, as SIM and Tolman had proposed. The Appellants assert

on appeal that the trial court erred in consolidating the cases with a different style

than the one agreed upon by the parties.

      OCGA § 9-11-42 (a) provides:

                                           4
      When actions involving a common question of law or fact are pending
      before the court, if the parties consent, the court may order a joint
      hearing or trial of any or all the matters in issue in the actions; it may
      order all the actions consolidated; and it may make such orders
      concerning proceedings therein as may tend to avoid unnecessary costs
      or delay.


(emphasis supplied). “[T]he parties must consent before a trial court may consolidate

or join related actions for trial.” Ford v. Uniroyal Goodrich Tire Co., 267 Ga. 226,

229 (2) (476 SE2d 565) (1996). See also Ga. Transmission Corp. v. Worley, 312 Ga.

App. 855, 856 (720 SE2d 305) (2011) (“OCGA § 9-11-42 (a) . . . requires the consent

of all parties before any consolidation of actions can be effectuated.”) (emphasis in

original).

      According to the Appellants, the record clearly shows that they only consented

to consolidation if ETMC was listed as the plaintiff in the style of the case. SIM, on

the other hand, argues that when the parties consented to the consolidation, “all

parties were subject to subsequent realignment.” However, this argument fails

because the realignment was not “subsequent” to consolidation. The trial court’s

March 27, 2019 order vacated the parties’ agreed upon consolidation and ordered the




                                          5
cases consolidated with a case style reflecting the realignment of the parties requested

by SIM and Tolman. The Appellants did not consent to this subsequent consolidation.

      Indeed, the record clearly shows that the parties consented to consolidation

with a specific case style, which represented the agreement of the parties. Both

versions of the proposed consolidation order submitted to the trial court set forth the

same case style, which listed EMTC as plaintiff; SIM and Tolman as defendants; and

Elliott, Turner, ETMC, PIM, and Teel as defendants-in-counterclaim. The January 17,

2019 motion described this alignment of the parties as “the realignments required by

the consolidation.” While the Appellants’ motion to determine the real party in

interest requested the trial court to realign the parties if necessary, that realignment

would have been to add Elliott and Turner as plaintiffs along with ETMC. The

Appellants never consented to consolidation with the alignment ordered by the trial

court on March 27, 2019.

      Under these circumstances, we find that the Appellants consented to

consolidation only if ETMC was listed as the plaintiff in the style of the case. Thus,

the trial court’s March 27, 2019 order consolidated the cases without the consent of

all the parties and violated OCGA § 9-11-42 (a). See Ford, 267 Ga. at 229 (2). “When

the statutory rights of a party are violated, the law presumes injury.” Id. We therefore

                                           6
conclude that the trial court committed reversible error when it entered the order

consolidating the cases without the consent of all the parties. Id. This reversible error

demands that the improperly consolidated cases be retried.

      2. The Appellants contend that the trial court erred by granting SIM’s motion

for summary judgment as to PIM’s counterclaim against SIM for fraud and

conspiracy because there was evidence in the record to create a genuine issue of

material fact as to these claims. We disagree.

             To prevail at summary judgment under OCGA § 9-11-56, the
      moving party must demonstrate that there is no genuine issue of material
      fact and that the undisputed facts, viewed in the light most favorable to
      the nonmoving party, warrant judgment as a matter of law. OCGA §
      9-11-56 (c). A defendant may do this by either presenting evidence
      negating an essential element of the plaintiff’s claims or establishing
      from the record an absence of evidence to support such claims.


Bowden v. Med. Center, Inc., 309 Ga. 188, 199 (2) (a) (845 SE2d 555) (2020)

(citation omitted).

      In its counterclaim against SIM for fraud and conspiracy, PIM asserted that it

entered into two leases, one with Anna Tolman and one with Lucinda C. Tolman

Enterprises, LLLP (“LCTE”), in order to operate a Mitsubishi dealership. PIM

claimed that, at the time Anna Tolman and LCTE signed these leases, SIM and Ralph

                                           7
Tolman knew that the leased properties were still under lease to SIM; that Anna

Tolman admitted that the SIM leases were not terminated prior to executing the PIM

leases; that SIM and PIM’s landlords have subsequently maintained the PIM leases

are legally unenforceable; and that, “[c]onsequently, SIM has admitted it conspired

with PIM’s landlords to knowingly and falsely mislead PIM into entering double

leases.” PIM alleged that it relied on the “knowingly false promises and obligations

as set forth in the leases” and that “SIM committed fraud by intentionally and jointly

conspiring with PIM’s landlords to make knowingly false promises and commitments

in the leases in issue.”

      In September 2019, SIM filed a motion for summary judgment on PIM’s

counterclaim. In October 2019, the trial court granted SIM’s motion for summary

judgment. The trial court found that because SIM was not a party to the leases, PIM

had no claim for fraud against SIM based on the leases. The trial court therefore

dismissed the fraud claim. Because it concluded PIM had no claim of fraud against

SIM, the trial court also dismissed PIM’s claims for civil conspiracy.

      On appeal, the Appellants contend that Tolman’s admission “that SIM did not

terminate its leases with LCTE after the property was leased to PIM” creates a



                                          8
genuine issue of material fact as to PIM’s claims against SIM for fraud and

conspiracy. We disagree.

      “The tort of fraud has five elements: a false representation by a defendant,

scienter, intention to induce the plaintiff to act or refrain from acting, justifiable

reliance by plaintiff, and damage to plaintiff.” Bowden, 309 Ga. at 199 (2) (a), n. 10

(citation and punctuation omitted). Here, PIM alleged that it justifiably relied on

“knowingly false promises and obligations as set forth in the leases.” However, SIM

is not a party to the leases on which PIM based its fraud claims. Because SIM is not

a party to either lease, it could not have made “knowingly false promises and

obligations as set forth in the leases.” Consequently, Tolman’s admission that SIM

did not terminate its leases after the property was leased to PIM does not create a

genuine issue of material fact with respect to PIM’s fraud claim against SIM.

      Because the fraud claim fails, the civil conspiracy claim also fails:

      A conspiracy is a combination of two or more persons to accomplish an
      unlawful end or to accomplish a lawful end by unlawful means. To
      recover damages for a civil conspiracy claim, a plaintiff must show that
      two or more persons, acting in concert, engaged in conduct that
      constitutes a tort. Absent the underlying tort, there can be no liability for
      civil conspiracy.



                                           9
Jenkins v. Wachovia Bank, Nat. Assn., 309 Ga. App. 562, 567 (3) (711 SE2d 80)

(2011). Thus, SIM cannot be liable for civil conspiracy based on the fraud claim, and

the trial court did not err in granting SIM’s motion for summary judgment as to PIM’s

counterclaim against SIM for fraud and conspiracy. Id.

      3. Based on our conclusion in Division 1 that the improperly consolidated cases

must be retried, we need not address the Appellants’ remaining enumerations of error.

      Judgment affirmed in part and reversed in part. McFadden, C. J., and

Rickman, P. J., concur.




                                         10